DETAILED ACTION
Claims 1-2, 4-11, 13-20 and 23-24 are currently pending and being examined.  This is the first Office Action for this application.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features a length of the extension portion of the bolt sleeve connector located at a position corresponding to a blade girder of the wind turbine generator system is greater than lengths of the extensions portions at other positions of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Objections
Claims 6-7 are objected to because of the following informalities:  Claim 6 recites “a partial first coupling structure” in line 4 and also recites “a partial first coupling structure” in line 5 of the claim.  It is unclear whether the same or different elements are being recited by the duplicate recitation of “a partial first coupling structure”.  Correction and clarification is required.  For examination purposes in this Office Action either reasonable interpretation will be considered.  The examiner suggests the claim to be rephrased to recite -- “a partial first coupling structure formed on each of the second end of the first extension portion and the second end of the second extension portion are complimentary shaped,-- or similar language to avoid referring to two different elements with the same claim term.
           Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-11, 13-20 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least two extension portions” in line 2 and later recites “the extension portions” in line 4.  It is unclear which of the two or more extension portions are being referenced by “the extensions portions” and therefore the claim is indefinite.  Which extension portions are included by the recitation of “the extension portions”?  The examiner suggests changing “the extension portions” to --the at least two extensions--.
Claim 4, similarly to claim 1, recites in the last line “the extension portion” which is unclear as to which one of the multiple extension portions is being referenced.  The examiner suggests changing “the extension portion” to --each extension portion--.
Claims 14, 16, and 18 also each recite “the extension portions” and require similar correction for the same indefinite issue as discussed above with respect to claims 1 and 4.  The examiner suggests changing to recitation to --the at least two extension portions--.
Claims 6 recites the limitation "the whole first coupling structure" in the last two lines of each claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “wherein a length of the extension portion of the bolt sleeve connector located at a position corresponding to a blade girder of the wind turbine generator system is greater than lengths of the extension portions at other positions”.  It is unclear how the “length of the extension portion” is being measured since no frame of reference is recited to determine how the portion is measured. It is further unclear what lengths are being recited by “lengths of the extension portions at other positions”.  One of ordinary skill in the art would not be apprised of the scope of the claim.  Clarification is necessary.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 4-7, 9-10, 13 and 23 are rejected under 35 U.S.C. 102(a)(1) / 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2015/0361950 to Pipo (hereafter “Pipo”).
    PNG
    media_image1.png
    614
    649
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    486
    713
    media_image2.png
    Greyscale

Regarding Independent Claim 1, Pipo (exemplified by Figures 1 and 5 reproduced above) teaches a bolt sleeve connector (1), comprising:              at least two extension portions (9/10/11) arranged side by side (as shown) and spaced apart (as shown), each extension portion having a first end (the right-hand side in the Figure 5 view) and a second end (the left-hand side in the Figure 5 view), wherein               the first ends of the extension portions are connected together (being connected together by intermediate block 9), and the second end of each of the extension portions is connected to a corresponding bolt sleeve (elongated body 5.2 having longitudinal bore 6.2).
Regarding Dependent Claim 4, Pipo (Figure 5) further discloses wherein a first coupling structure (4.2) is formed on the second end of each extension portion, the first coupling structure matches with a connecting structure of the corresponding bolt sleeve 
Regarding Dependent Claim 5, Pipo (Figure 1) further discloses wherein the first coupling (4.2) structure is a boss (being a boss structure which includes a protrusion), and the connecting structure is a groove (bore 6.2 being a groove).
Regarding Dependent Claim 9, Pipo (Figure 5) further discloses wherein when a plurality of the bolt sleeve connectors (205,305,105,505) are connected, the plurality of bolt sleeve connectors (205,305,105,505) integrally form at least a part of a predetermined ring shape.
Regarding Dependent Claim 10, Pipo (Figure 5) further discloses wherein a thickness of the bolt sleeve connector has a trend of gradually decreasing (gradually tapering in radial thickness) along the direction from the second end (left-hand side as shown) to the first end (right-hand side as shown).
Regarding Dependent Claims 13 and 23, Pipo (Figure 1) further discloses wherein a blade root structure of the blade of the wind turbine generator system comprises (Pipo teaching a blade root structure as discussed in the Abstract): the at least one bolt sleeve connector according to claim 1 (as discussed above regarding claim 1), which forms at least a partial ring structure (as shown in Figure 1); and a plurality of bolt sleeves, which are respectively arranged on the second end of each extension portion (the second end being the left-hand end).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pipo .
Regarding Dependent Claims 6-8, which is rejected under 35 U.S.C. §112 and consequently interpreted as set forth above, Pipo teaches the invention as claimed and discussed previously and Pipo (Figure 5) further discloses wherein the at least two extension portions (9/10/11) include a first extension portion (each portion 10) and a second extension portion (each portion 11) respectively located at two sides of the bolt sleeve connector (10 being on the upper side and 11 being on the lower side), a partial first coupling structure (5.2) formed on the second end of the first extension portion (10) and a partial first coupling structure (5.2) formed on the second end of the second extension portion are complementarily shaped (the partial first coupling 5.2 being complementarily shaped and formed on the second end of each extension portion 10/11), but not yet discussed are the claim limitations reciting “the two partial first coupling structures are coupled with each other to form the whole first coupling structure which can match with the corresponding bolt sleeve” (claim 6) and “the at least two extension portions further include at least one third extension portion located between the first extension portion and the second extension portion, and the whole first coupling 
Regarding Dependent Claim 14, which is rejected under 35 U.S.C. §112 as set forth above, Pipo teaches the invention as claimed and discussed previously, but not yet discussed are the claim limitations reciting “wherein a length of the extension portion of the bolt sleeve connector located at a position corresponding to a blade girder of the wind turbine generator system is greater than lengths of the extension portions at other 
Regarding Dependent Claims 15 and 16, Pipo teaches the limitations as claimed and discussed earlier but appears to be silent regarding the claim limitations reciting “wherein the blade root structure further comprises: a plurality of glass fiber reinforced plastic pipes, which are respectively connected to the corresponding bolt sleeves and extend to an end of the blade root” (claim 15) and “wherein the blade root structure further comprises: a plurality of glass fiber reinforced plastic blocks, which are arranged between the plurality of glass fiber reinforced plastic pipes, between the plurality of bolt sleeves, and between the extension portions, respectively” (claim 16).           However, Pipo teaches that plastic may be used to form fiber-reinforced wind turbine blades (paragraph 0003 and 0004) and there is legal precedent to support a determination of obviousness for the selection of a known material based on its prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).  It would have been obvious to one of ordinary skill in the art to use plastic in the formation of the fiber-reinforced wind turbine blade root taught by Pipo since it was known to those of ordinary skill in the art that fiber-reinforced plastics may be used to form wind turbine blades (Pipo paragraph 0003 and 0004 and MPEP 2144.07).
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pipo in view of U.S. Publication No. 2012/0207607 to Mironov (hereafter “Mironov”).
Regarding Dependent Claim 2, Pipo teaches the invention as claimed and discussed previously but not yet discussed are the claim limitations reciting “wherein the first ends of the extension portions are connected together by adhesive bonding, clamping or welding”.           Although Pipo does not specifically mention adhesive bonding, clamping or welding it is apparent from Figure 5 that the first ends (10 and 11) are connected together at their first ends (the first ends being the right-hand side in the Figure 5 view) as they are positioned between the wedge shaped element or gap 9 (as Pipo teaches three different variation or embodiments capable of connecting first ends 10 and 11, as 
Regarding Dependent Claim 11, Pipo teaches the invention as claimed and discussed previously and Pipo (Figure 5) further discloses wherein each extension portion (10/11) has an upper surface and a lower surface opposite to each other (both extension portions each having an upper 10 and a lower 11) but not yet discussed are the claim limitations reciting “and at least one of the upper surface and the lower surface forms a roughened surface, a corrugated surface or a surface with grooves”.  However,  the surface comprises a reinforced layer of composite material joined by resin, and . 
Allowable Subject Matter
Claims 17-20 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 17 recites a manufacturing method for a blade of a wind turbine that includes the steps of using a mold cavity, a blade root positioning fixture and glass fiber reinforced plastic pipes to form a ringed shape blade structure as recited in claim 1, inserting bolts through the blade root positioning fixture and then laying structural elements, injecting resin, solidifying, and removing positioning bolts.  The prior art of record does not appear to teach each and every manufacturing method step as applied to the structure of claim 1 and there is no evidence of record to indicate that it would be .
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2017/0045032 to Jacobsen teaches a wind turbine blade bushing system.
U.S. Publication No. 2014/0334934 to Kannenberg teaches a rotor blade and connecting device having anchoring elements.
U.S. Publication No. 2012/0070295 to Klein teaches a rotor blade segment.
U.S. Publication No. 2009/0324420 to Arocenda de la Rua et al. teaches a blade insert lamination.
U.S. Patent No. 6,638,466 to Abbott teaches a manufacturing method for forming composite structures using resin and a mold cavity.
U.S. Patent No. 10,857,743 to Beck teaches a method for forming fiber-reinforced plastic components.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen A Mick whose telephone number is 571-270-3342. The examiner can normally be reached on weekdays 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/
Stephen A. Mick
Examiner, Art Unit 3746   

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746